Citation Nr: 1629726	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric condition; to include posttraumatic stress disorder (PTSD), also claimed as panic disorder with agoraphobia and emotional problems, and anxiety problems due to claustrophobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014);        38 C.F.R. § 3.159(c) (2015).

Post-service treatment records indicate the Veteran was initially diagnosed and treated for panic disorder with agoraphobia as early as 2009 and this diagnosis was confirmed as recently as September 2010, prior to the submittal of his claim in October 2010.  However, the VA treatment records reflect that since September 2010, the Veteran did not receive treatment for any acquired psychiatric disorder until August 2013 when he was diagnosed with dementia, not otherwise specified, with delusions and behavioral disturbances.  This diagnosis has been continued until March 2015 when the Veteran was diagnosed with neurocognitive disorder with behavior disturbances.

Later that month, the Veteran was afforded a VA PTSD examination where a diagnosis of vascular neurocognitive disorder was confirmed.  The Veteran's diagnosis of panic disorder with agoraphobia was acknowledged but the VA examiner noted, "this was the first diagnosis for which [the] Veteran was seen in 2009, but we did not find him to have reported active symptoms for quite some time, and this is also reflected in the psychiatric progress notes."  

Upon examination, review of the evidence of record, and the Veteran's lay statements, the VA examiner determined that the Veteran has not been found to have a diagnosis of PTSD.  The VA examiner determined, "[I]t is clearly shown by the records that his initial diagnosis was of a panic disorder with agoraphobia, but the mental conditions [sic] he has gradually developed is of cognitive impairment, which has no relationship to any military experiences or stressors, but more likely to Veteran's previous history of [excessive] alcohol intake."  

Furthermore, the VA examiner stated the Veteran "has been presenting a pattern of intellectual and [memory] deterioration that shares no common symptoms with [panic disorder with agoraphobia], appears to be a separate mental disorder most likely with a vascular etiology with [the] Veteran's previous heavy use of alcohol for many years as a contributing factor." 

The Board finds that the March 2015 VA examination report is inadequate.  Although the VA examiner stated the Veteran's panic disorder with agoraphobia was not actively present, the Veteran's VA treatment records contain a diagnosis proximate to the submission of the Veteran's claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the Board notes that, while the examiner who conducted the March 2015 VA examination addressed the etiology of the current diagnosis of vascular neurocognitive disorder with behavior disturbances, she did not address the other psychiatric diagnoses rendered prior to, or during the pendency of, this current claim for service connection on appeal, namely panic disorder with agoraphobia.

The Board notes that any such valid diagnosis could constitute a current disability for purposes of service connection, even if resolved at the time of the March 2015 VA examination.  See Romanowsky; McClain v. Nicholson, 21 Vet. App. 319   (2007) (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim).

Therefore, the Board finds this VA examination is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo further VA examination, for an opinion addressing the etiology of all current psychiatric disability(ies). 

The contents of the Veteran's entire claims file, to include a complete copy of this REMAND, must be made available to the VA examiner who conducted the March 2015 VA examination (or if unavailable, to another appropriate VA reviewer). 

In an addendum, the March 2015 VA examiner should clearly identify all current psychiatric disability(ies), to include discussion of all psychiatric diagnoses documented in the record during any time pertinent to the claim on appeal, to specifically include panic disorder with agoraphobia.  

Then, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each disability had its onset in, or is otherwise medically-related to the Veteran's military service. 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include: the Veteran's post-service treatment records (private and VA); the prior VA examination reports; and the Veteran's lay assertions regarding the chronicity of his symptoms since service, and any other pertinent lay assertions. The examination report should include discussion of the Veteran's documented medical history and assertions.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  If the requested opinion cannot be provided without resort to speculation, the VA examiner should so state and explain why an opinion cannot be provided without resort to speculation.

If the March 2015 VA examiner is not available, the Veteran should be scheduled for a VA examination by a suitably qualified examiner.  The examiner should respond to the above questions/matters.

3. To help avoid future remand, upon completion of the addendum/examination report, review the VA examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is not granted, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

